Citation Nr: 0522939	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include chronic low back pain and spondylosis of the lumbar 
spine with multi-level stenosis.  



REPRESENTATION

Veteran represented by:	Thomas P. Higgins, Attorney-
at-Law



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
RO.  

This appeal was remanded by the Board in April 2001 for 
further development.  In August 2002, the Board denied the 
claim of service connection.  The veteran appealed that 
determination to the Court of Appeals for Veterans Claims 
("Court").  

In August 2003, the Court vacated the August 2002 decision.  
In April 2004, the Board remanded the appeal for additional 
development.  

The veteran appeared at the RO and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2005.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown to have been treated one occasion 
for low back strain in service.  

3.  The veteran initially exhibited low back complaints and 
pathology to include age-related degenerative changes at a 
time many years after his period of active service.  

4.  The currently demonstrated spondylosis of the lumbar 
spine with multi-level degenerative disc disease and spinal 
stenosis and any chronic low back pain are not shown to be 
due to the episode of low back strain or other event or 
incident of the veteran's active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability to include 
chronic low back pain or spondylosis of the lumbar spine with 
multi-level degenerative disc disease and spinal stenosis due 
to disease or injury that was incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in May 2001 and May 2004, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when VCAA was enacted, the notice was provided after 
the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the May 2001 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examinations in March 2000 and August 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

A careful review of the service medical records shows that 
the veteran was seen one time for back pain in March 1966 at 
Fort Benning, Georgia.  The clinical treatment report notes a 
complaint of back pain of several hours duration but no lower 
extremity pain.  There was no tenderness or spasm since and 
there was full flexion at the waist.  The impression was low 
back strain.  Darvon was prescribed.  

The service medical records contain no further mention of any 
complaint of back pain.  The veteran underwent a separation 
examination in July 1966 when he denied having any recurrent 
back pain.  The clinical examination of his spine was normal.  

The earliest dated VA clinical record is a July 1, 1998, 
medical certificate that reflects that the veteran reported 
to a VA Medical Center with a complaint of low back pain.  

The certificate indicates that the veteran reported a three 
to four year history of low back pain that caused him to stop 
working at a job finishing concrete floors.  He reported that 
he had never had a medical evaluation for the condition.  An 
X-ray study taken that day showed severe intervertebral disc 
disease of the lower spine.  

A VA clinical report dated July 10, 1998, notes that the 
veteran complained of low back pain that reportedly had been 
noticed for 6 months.  

A November 1998 VA clinical report notes that the veteran 
reported a 15 to 20 year history of low back pain with pain 
radiating to the legs for the recent year and a half.  The 
report notes that the veteran had a job clearing brush for 
the recent three months, had worked for a food company for 1 
1/2 years prior to that, and had driven trucks prior to that.  

In December 1998, the veteran was evaluated for low back pain 
that reportedly had increased in pain in the recent three 
days with pain radiating down the lateral aspect of both 
thighs.  The report notes that the veteran dragged brush at 
work and lifted 10 to 50 pounds frequently.  

In his claim submitted in December 1998, the veteran reported 
that disc disease began during 1964 or 1965 in Thailand.  He 
reported that he had received no treatment for that 
condition.  He also reported that he currently worked as a 
laborer for a tree service.  

In a May 1999 rating decision, the RO determined that the 
claim of service connection for low back pain claimed as disc 
disease was not well grounded on the basis of no link to 
active service.  

In December 1999, the veteran submitted a letter from T. 
Piraino, D.O., who noted that the veteran had sought an 
opinion in November 1999 because he felt that his back 
condition might be related to an injury that he sustained in 
1966.  He did not provide any details concerning that injury.  
Dr. Piraino stated:

At this point, I have had a chance to 
review his MRI scan, as well as spinal X-
rays from 1998, both obtained in Togus.  
I think there certainly [was] a 
possibility that his severe degenerative 
disease could be possibly due to the 
injury that he sustained back in 1966.  

In March 2000, the veteran underwent a VA compensation and 
pension examination of the spine.  During the examination, 
the veteran reported a 20-year history of recurring episodes 
of back pain.  

The VA examiner noted that the veteran's service medical 
records did show one complaint of back pain of several hours 
duration in March 1966, but that the separation examination 
was negative.  

The examiner noted that a recent computed tomography (CT) 
scan and a Magnetic Resonance Imaging (MRI) showed spinal 
arthritis and stenosis at multiple levels.  After recording 
current symptoms, the examiner gave an impression of "No 
service-connected low back problem."  

The examiner qualified that impression by explaining that the 
veteran's symptoms were age related and developed long after 
the veteran left active service.  

The Board remanded the claim in April 2001 for clarification 
of the medical opinion and to provide notice of the reasons 
for denial of his claim.  In May 2001, the RO sent a letter 
to the veteran notifying him of the provisions of the VCAA.  
In May 2001, the veteran reported that he had no further 
evidence or argument to submit.  

Additional VA outpatient treatment reports received since the 
April 2001 remand reflect continued therapy for back pain.  
Two reports are of significance to the issue of the current 
back disorder.  The first of these is a June 1999 neurology 
consultation report that notes a 15-year history of chronic 
back pain, back pain during active service in Thailand, and 
subsequent episodes of back strain related to his work with 
heavy equipment, heavy manual labor, and truck driving.  

After conducting an examination, the neurologist gave an 
assessment of long-standing history of chronic low back 
muscle strain primarily myofascial in origin related to 
sacral bifid findings in addition to chronic wear and tear 
degenerative changes in the L5-S1 region.  

The second VA report of significance to the claim is a July 
2000 neurology consultation report.  It notes a 10-year 
history of low back pain and a 1-year history of radiating 
symptoms.  

The RO received various private medical records.  Although 
they tend to confirm all current lumbar conditions, they do 
not address the etiology of those conditions.  

In a January 2002 addendum to the March 2000 examination, the 
VA examiner reported that the veteran's service medical 
records had been reviewed to reach the March 2000 conclusion.  
The examiner reiterated that the veteran did not acquire a 
back condition in the service.  

The Board denied the claim in an August 2002 decision.  That 
decision, however, was vacated by an August 2003 Order from 
the Court.  In an August 2003 Joint Motion for Remand, it was 
determined that the RO had not complied with the instructions 
given in the April 2001 remand.  

In compliance with the Court's Order, the Board remanded the 
appeal in April 2004 for Social Security Administration (SSA) 
records, and an opinion regarding whether it was at least as 
likely as not that the veteran's low back disorder was first 
manifested in or as the result of disease or injury active 
service.  

On his application for SSA benefits, the veteran reported 
that his back first bothered him in March 1966.  The 
remaining records from SSA were duplicates of the treatment 
records that the RO had already received.  

The veteran was afforded another VA spinal examination in 
August 2003.  The examiner reviewed the pertinent military 
and private records extensively.  

The examiner noted that the veteran claimed to have had 
episodes of low back pain for 20 to 25 years.  The examiner 
also noted that the veteran apparently required no follow-up 
after he was seen once in service for low back pain.  

The examiner diagnosed spondylosis, hypertrophic, of the 
lumbar spine with multilevel degenerative disc disease and 
spinal stenosis.  He opined that these changes are mostly 
likely age related and developed long after the patient had 
left service.  

The examiner stated that the single occurrence of a low back 
strain in the service did not translate into a recurring or 
permanent low back condition.  

In July 2004, F. W. in a submitted statement stated that he 
and the veteran joined the Army together on the Buddy System 
in 1963.  F. W. stated that, in the summer of 1966, the 
veteran mentioned to him that he had hurt his back while 
working on a base.  

After service, F. W. and the veteran worked together as 
laborers.  During their employment, F. W. stated that the 
veteran's back would bother him and he had to go see his 
doctor.  

In April 2005, P. B. in a submitted statement stated that he 
worked with the veteran in the 1970's through the mid to late 
1980's.  He stated that he knew the veteran had problems with 
discs in his back and that he missed work because of his 
back.  

At his March 2005 hearing, the veteran testified that he had 
injured his back in the Army, although he could not remember 
the specifics of the injury.  He stated that he was put on 
light duty for about a week, but did not pursue treatment 
because he did not want to delay his discharge.  

The veteran testified that, about a month after he was 
discharged, he was treated by his family physician (who is 
now deceased) for his back problems.  

The veteran's wife also testified that he had injured his 
back while he was in service.  She stated that his back had 
gotten progressively worse since the initial injury.  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.   


Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
The veteran currently has a low back disability.  Thus, the 
veteran has satisfied the requirement that there be competent 
evidence of a current disability.  

The service medical records also show that the veteran 
complained of low back pain and was diagnosed with a low back 
strain in March 1966.  

The element that is absent in the veteran's claim is 
competent evidence that his current low back disability is 
related to either injury or other event in service.  

Dr. Piraino stated that it is a possibility that the 
veteran's severe degenerative disease could be possibly due 
to the injury he sustained back in 1966, her opinion is not 
conclusive.  There is no indication, however, that she 
reviewed the veteran's service medical records or claims file 
prior to forming her opinion.  She stated that she had 
reviewed an MRI scan and spinal X-ray studies from 1998.  In 
her statement, Dr. Piraino noted that the veteran informed 
her that his ongoing low back pain was possibly related to an 
injury he sustained in 1966, of which she was not clear of 
the actual event that triggered it, however the veteran 
stated that he had no problems with his back prior to 1966.  

However, the separation examination report evidences the fact 
that the veteran's back was normal at the time of separation.  
The Board finds that report to be competent medical evidence 
that strongly suggests that the in-service back injury caused 
no residual disability.  

The VA examiner, in both the March 2000 and August 2004 
examinations, determined that the veteran's current lumbar 
spine disability was most likely age related and developed 
long after the veteran left service.  Furthermore, the 
examiner determined that the single occurrence of a low back 
strain in the service did not translate into a recurring or 
permanent low back condition.  

In contrast to the private medical opinion, the VA examiner 
feels certain the current low back disability was age 
related.  The record supports the VA examiner's conclusion 
that the condition developed long after active service 
because it notes that severe low back pain began in 1998, and 
not prior.  Thus, the Board finds the VA examiner's opinion 
to be more persuasive than that of Dr. Piraino.  

The record contains another medical opinion which supports 
the VA examiner's contention.  In June 1999, a VA neurologist 
evaluated the veteran and noted his history of in-service 
bouts of back pain and post-service work history.  

According to the neurologist, an April 1999 CT scan showed a 
sacral bifid condition ("bifid" means cleft into two parts 
or branches, Dorland's Illustrated Medical Dictionary 196 
(28th ed. 1994)).  The neurologist felt that the veteran's 
back pain was the result of the bifid condition, and also 
opined that chronic wear and tear contributed to the process.  

Thus, the neurologist's opinion tends to support the VA 
examiner's opinion relating the low back pain to age and not 
finding it to be due to an in-service back injury.  The 
neurologist attributes some pain to a bifid condition, which 
is a developmental anomaly (see "cleft spine", Id. at 1558, 
and "spina bifida", Id. at 1557).  That portion of the 
neurology opinion also argues against Dr. Piraino's theory of 
possible service origin.  

The Board notes that the veteran and his wife feel that his 
back condition might be related to his injury in active 
service.  He maintains that, in addition to the injury noted 
in his service medical records, he had other episodes of in-
service back pain as well.  

The Board notes in this regard that the veteran cannot supply 
a competent medical etiology opinion.  As laypersons without 
proper medical training and expertise, the veteran and his 
wife are not competent to provide probative evidence on a 
medical matter such as the etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the Board cannot use the veteran's lay 
opinion that his current back condition began during active 
service to prove that fact.  

However, the veteran may submit probative lay evidence of 
observable occurrences, such as episodes of back pain.  
Therefore, the veteran can supply a date of onset for 
observable back symptoms, such as pain.  The Board finds that 
the veteran's reports of the date of onset of his back pain 
to be not credible.  

At the time of discharge from active service, the veteran 
clearly reported that he had not had recurring back pain.  On 
July 1, 1998, the veteran gave a VA examiner a three to four 
year history of back pain; however, according to a July 10, 
1998, VA report, the veteran indicated low back pain for the 
recent 6 months. In November 1998, he reportedly had a 15 to 
20-year history of back pain (he had been out of the military 
for over 32 years at that point).  

Other reports contain other dates of onset of back pain.  
Thus, the veteran's accounts of when his back pain actually 
began vary widely and do not agree with the evidentiary 
record.  These accounts of the onset of back pain do not 
provide the Board with a persuasive basis for a grant of 
service connection.  See Cartright v. Derwinski, 2 Vet. App. 
24 (1991) (lay evidence alone may be sufficient to place the 
evidence in equipoise and thus establish entitlement to 
benefits).  

For this reason, the Board must find the lay evidence not 
credible, and insufficient to establish entitlement to 
benefits.  See Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 
(1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991).

In weighing the items of positive evidence against the 
negative evidence, the ultimate question for resolution is 
whether there is an approximate balance of positive and 
negative evidence as to entitle the veteran to the benefit of 
the doubt. 38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991)).  

Although there is some competent medical evidence that favors 
the claim, the Board must nevertheless find that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  



ORDER

Service connection for a low back disorder, to include 
chronic low back pain and spondylosis of the lumbar spine 
with multi-level stenosis, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


